DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 9-13, 15-18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada et al. (US 20140375910 A1, hereafter Tada).

	Regarding claim 1, Tada teaches a display device comprising: 
	a display area (Fig. 4, [0107], where there is a liquid crystal display panel 10 disposed under the touch screen); 
	a peripheral area surrounding the display area (Fig. 3, [0065]-[0066], where there is a peripheral area surrounding the central area defined by the touchscreen); 
	a plurality of detection electrodes (5XU, 5YU) corresponding to the display area (Fig. 3, [0059], where the touch panel comprises electrodes 5XU and 5YU); 
	a plurality of terminals provided in the peripheral area (Fig. 3, [0010]-[0011]. [0089], where there is a flexible printed circuit that drives the electrodes via terminals); 
	a plurality of lead lines (3L) connecting between the plurality of terminals and the plurality of detection electrodes (Fig. 3, [0075], where wiring lines 3L connect electrode lines to the terminal portion); and 
	a first conductive layer (7) arranged outside a first part of the lead lines in a planar view, wherein the first part of the lead lines extends in a first direction, and the first conductive layer extends in the first direction (Fig. 3, [0082], where the shield electrode 7 overlaps the wiring lines and overlaps them in all directions).

	Regarding claim 2, Tada teaches the display device according to claim 1, wherein the plurality of terminals are connected to a first wiring board, and the first conductive layer and the plurality of lead lines overlap the first wiring board in planar view (Figs. 2 and 3, where the conductive layer 7 overlaps with the flexible printed circuit board and the wiring lines 3L).

	Regarding claim 3, Tada teaches the display device according to Claim 1, wherein the first conductive layer is connected to a reference potential member ([0082], where the shield electrode layer 7 is connected to a ground potential wiring line 3L').

	Regarding claim 5, Tada teaches the display device according to Claim 1, wherein the plurality of detection electrodes, the plurality of terminals, the plurality of lead lines, and the first conductive layer are arranged on the side of a touch detection substrate separated from a display substrate (Fig. 4, where the liquid crystal display panel 10 is on a separate side of layer 13 from the electrodes 5, terminals, wiring lines 3L, and conductive layer 7).

	Regarding claim 6, Tada teaches the display device according to Claim 5, wherein the first conductive layer is located between the first part of the lead lines and an outermost edge of the touch detection substrate (Fig. 4, where the conductive layer 7 is located between the wiring lines 3L and any edge of layer 13).

	Regarding claim 7, Tada teaches the display device according to Claim 5, wherein the first conductive layer is located on an outermost edge of the touch detection substrate (Fig. 4, where the conductive layer 7 is disposed on a top edge of layer 13).

	Regarding claim 9, Tada teaches the display device according to Claim 1, wherein the plurality of detection electrodes are arranged in a matrix (Fig. 3, where the electrodes 5XU and 5YU are arranged in a matrix).

	Regarding claim 10, Tada teaches the display device according to Claim 1, further comprising: a second conductive layer overlapping the first part of the lead lines and connected to the first conductive layer (Fig. 5, [0111]-[0115], where a separate portion of conductive layer 7 overlaps the wiring lines 3L).

	Regarding claim 11, Tada teaches a touch panel comprising: 
	a touch detection area (Fig. 4, [0107], where there is a liquid crystal display panel 10 disposed under the touch screen); 
	a peripheral area surrounding the touch detection area (Fig. 3, [0065]-[0066], where there is a peripheral area surrounding the central area defined by the touchscreen); 
	a plurality of detection electrodes corresponding to the touch detection area (Fig. 3, [0059], where the touch panel comprises electrodes 5XU and 5YU); 
	a plurality of terminals provided in the peripheral area (Fig. 3, [0010]-[0011]. [0089], where there is a flexible printed circuit that drives the electrodes via terminals); 
	a plurality of lead lines connecting between the plurality of terminals and the plurality of detection electrodes (Fig. 3, [0075], where wiring lines 3L connect electrode lines to the terminal portion); and 
	a first conductive layer arranged outside a first part of the lead lines in a planar view, wherein the first part of the lead lines extends in a first direction, and the first conductive layer extends in the first direction (Fig. 3, [0082], where the shield electrode 7 overlaps the wiring lines and overlaps them in all directions).

	Regarding claim 12, Tada teaches the touch panel according to Claim 11, wherein the plurality of terminals are connected to a first wiring board, and the first conductive layer and the plurality of lead lines overlap the first wiring board in planar view (Figs. 2 and 3, where the conductive layer 7 overlaps with the flexible printed circuit board and the wiring lines 3L).

	Regarding claim 13, Tada teaches the touch panel according to Claim 11, wherein the first conductive layer is connected to a reference potential member ([0082], where the shield electrode layer 7 is connected to a ground potential wiring line 3L').

	Regarding claim 15, Tada teaches the touch panel according to Claim 11, wherein the plurality of detection electrodes, the plurality of terminals, the plurality of lead lines, and the first conductive layer are arranged on the side of a touch detection substrate separated from a display substrate (Fig. 4, where the liquid crystal display panel 10 is on a separate side of layer 13 from the electrodes 5, terminals, wiring lines 3L, and conductive layer 7).

	Regarding claim 16, Tada teaches the touch panel according to Claim 15, wherein the first conductive layer is located between the first part of the lead lines and an outermost edge of the touch detection substrate (Fig. 4, where the conductive layer 7 is located between the wiring lines 3L and any edge of layer 13).

	Regarding claim 17, Tada teaches the touch panel according to Claim 15, wherein the first conductive layer is located on an outermost edge of the touch detection substrate (Fig. 4, where the conductive layer 7 is disposed on a top edge of layer 13).

	Regarding claim 9, Tada teaches the touch panel according to Claim 11, wherein the plurality of detection electrodes are arranged in a matrix (Fig. 3, where the electrodes 5XU and 5YU are arranged in a matrix).

	Regarding claim 10, Tada teaches the touch panel according to Claim 11, further comprising: a second conductive layer overlapping the first part of the lead lines and connected to the first conductive layer (Fig. 5, [0111]-[0115], where a separate portion of conductive layer 7 overlaps the wiring lines 3L).

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (US 20140375910 A1, hereafter Tada) in view of Haapakoski et al. (US 20140218328 A1, hereafter Haapakoski).

	Regarding claim 4, Tada would show the display device according to claim 3, but Tada does not teach the display device wherein the reference potential member is a housing provided to oppose a display substrate.
	However, this was well known in the art as evidenced by Haapakoski (Fig. 3, [0049], where the shield electrode 22 formed around the sensing area 8 is connected to ground via circuitry connected to a housing). Both Tada and Haapakoski teach touchscreen devices with shielding electrodes surrounding a central sensing area. Tada teaches the connection of the shield electrode 7 to a ground potential wiring line 3L' but does not further specify what the ground potential line is connected to. Haapakoski teaches the connection in Fig. 3 to a housing to provide the ground potential, but Haapakoski does not show the clear overlap of electrode lines and the shield electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ground potential to the shield electrode of Tada and incorporating the connection to the housing of Haapakoski would have yielded a predictable result.

	Regarding claim 14, Tada would show the touch panel according to claim 13, but Tada does not teach the touch panel wherein the reference potential member is a housing provided to oppose a display substrate.
	However, this was well known in the art as evidenced by Haapakoski (Fig. 3, [0049], where the shield electrode 22 formed around the sensing area 8 is connected to ground via circuitry connected to a housing). Both Tada and Haapakoski teach touchscreen devices with shielding electrodes surrounding a central sensing area. Tada teaches the connection of the shield electrode 7 to a ground potential wiring line 3L' but does not further specify what the ground potential line is connected to. Haapakoski teaches the connection in Fig. 3 to a housing to provide the ground potential, but Haapakoski does not show the clear overlap of electrode lines and the shield electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ground potential to the shield electrode of Tada and incorporating the connection to the housing of Haapakoski would have yielded a predictable result.

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (US 20140375910 A1, hereafter Tada) in view of Haapakoski et al. (US 20140218328 A1, hereafter Haapakoski) and Liu (US 20130093724 A1).

	Regarding claim 8, the combination of Tada and Haapakoski would show the display device according to Claim 4. But, the combination does not explicitly teach the display device wherein the housing is connected to a reference potential by capacitance coupling. However, this was well known in the art as evidenced by Liu (Fig. 4, [0041], where the common electrode layer can be coupled to a large capacitor as its grounding state). Both Tada and Liu teach touch display devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ground the conductive layer to a reference using a capacitor and that doing so would have yielded a predictable result.

	Regarding claim 18, the combination of Tada and Haapakoski would show the touch panel according to Claim 14. But, the combination does not explicitly teach the touch panel wherein the housing is connected to a reference potential by capacitance coupling. However, this was well known in the art as evidenced by Liu (Fig. 4, [0041], where the common electrode layer can be coupled to a large capacitor as its grounding state). Both Tada and Liu teach touch display devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ground the conductive layer to a reference using a capacitor and that doing so would have yielded a predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692